Ex99.77Q1 Domini Funds Multi Class Supplement Series 1 of this filing is unable to complete certain items because the electronic format for filing Form N-SAR does not provide adequate space for responding to Item 72DD correctly, the correct answer is as follows (in 000's): Domini Social Equity Fund - Investor Shares $ 3,810 Domini Social Equity Fund - Class A Shares $ 161 Domini Social Equity Fund - Institutional Shares $ 4,096 Domini Social Equity Fund - Class R Shares $ 1,000 Series 1 of this filing is unable to complete certain items because the electronic format for filing Form N-SAR does not provide adequate space for responding to Item 73A correctly, the correct answer is as follows: Domini Social Equity Fund - Investor Shares $ 0.2357 Domini Social Equity Fund - Class A Shares $ 0.3981 Domini Social Equity Fund - Institutional Shares $ 0.4290 Domini Social Equity Fund - Class R Shares $ 0.4186 Series 1 of this filing is unable to complete certain items because the electronic format for filing Form N-SAR does not provide adequate space for responding to Item 74U correctly, the correct answer is as follows (in 000's): Domini Social Equity Fund - Investor Shares 15,934 Domini Social Equity Fund - Class A Shares 440 Domini Social Equity Fund - Institutional Shares 9,016 Domini Social Equity Fund - Class R Shares 2,532 Series 1 of this filing is unable to complete certain items because the electronic format for filing Form N-SAR does not provide adequate space for responding to Item 74V correctly, the correct answer is as follows: Domini Social Equity Fund - Investor Shares $39.22 Domini Social Equity Fund - Class A Shares $11.84 Domini Social Equity Fund - Institutional Shares $23.94 Domini Social Equity Fund - Class R Shares $10.94 Series 5 of this filing is unable to complete certain items because the electronic format for filing Form N-SAR does not provide adequate space for responding to Item 72DD correctly, the correct answer is as follows (in 000's): Domini Institutional Social Equity Fund - Investor Shares $ 1,212 Domini Institutional Social Equity Fund – Class A Shares $ 109 Domini Institutional Social Equity Fund - Institutional Shares $ 255 Series 5 of this filing is unable to complete certain items because the electronic format for filing Form N-SAR does not provide adequate space for responding to Item 73A correctly, the correct answer is as follows: Domini Institutional Social Equity Fund - Investor Shares $ 0.0590 Domini Institutional Social Equity Fund – Class A Shares $ 0.0671 Domini Institutional Social Equity Fund - Institutional Shares $ 0.0821 Series 5 of this filing is unable to complete certain items because the electronic format for filing Form N-SAR does not provide adequate space for responding to Item 74U correctly, the correct answer is as follows (in 000's): Domini Institutional Social Equity Fund - Investor Shares 20,853 Domini Institutional Social Equity Fund - Class A Shares 1,671 Domini Institutional Social Equity Fund - Institutional Shares 3,251 Series 5 of this filing is unable to complete certain items because the electronic format for filing Form N-SAR does not provide adequate space for responding to Item 74V correctly, the correct answer is as follows: Domini Institutional Social Equity Fund - Investor Shares $7.67 Domini Institutional Social Equity Fund - Class A Shares $8.00 Domini Institutional Social Equity Fund - Institutional Shares $7.66
